378 F.2d 941
Elof MALM, Appellee,v.UNITED STATES LINES COMPANY, Appellant.
No. 489, Docket 31199.
United States Court of Appeals Second Circuit.
Argued May 31, 1967.Decided June 5, 1967.

Daniel J. Dougherty, New York City (Charles N. Fiddler, Kirlin Campbell & Keating, New York City, of counsel), for appellant.
Thomas E. P. McElligott, Fields, Rosen, McElligott & Auslander, New York City, for appellee.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm on the basis of Judge Weinfeld's opinion in the District Court, reported at 269 F.Supp. 731 (S.D.N.Y. 1967).1



1
 Since neither party on appeal raised the issue of maintenance and cure, we have not considered that portion of Judge Weinfeld's opinion